PARKER, Judge.
The motions to quash should have been allowed on authority of State v. Tenore, 280 N.C. 238, 185 S.E. 2d 644 (1972). Although that case involved a violation of an Onslow County Ordinance while the present case involves a violation of a Jacksonville City Ordinance, insofar as material to the question presented by the motions to quash the two cases present essentially the same situations. We note that the City Ordinance here involved was enacted 23 January 1970 and the Onslow County Ordinance involved in State v. Tenore, supra, was enacted effective on 27 April 1970. Thus, both ordinances were enacted when G.S. 14-190 was in effect. “It is immaterial that, subsequently, G.S. 14-190 was repealed, for the repeal of a state-wide law which, during its life, prohibited the enactment of a county ordinance is prospective in this respect and does not breathe life into an ordinance which was beyond the authority of the ordaining body when it was adopted.” State v. Tenore, supra, pp. 248-249.
Reversed.
Chief Judge Brock and Judge Arnold concur.